Case 4:18-cv-07152-JST Document 77-2 Filed 04/10/19 Page 1 of 5




      EXHIBIT B
                Case 4:18-cv-07152-JST Document 77-2 Filed 04/10/19 Page 2 of 5




From:                           Paul G. Williams
Sent:                           Wednesday, April 10, 2019 2:04 PM
To:                             jeremy.taylor@bakerbotts.com; betsy.boggs@bakerbotts.com
Cc:                             Jeffrey J. Toney; Ralph E. Gaskins; Nekita A. Washington; Jackie L. Toney; Andrew R.
                                Kurland; Lyn R. Agre; Margaret Ziemianek
Subject:                        RE: RideApp/Lyft - Motion to Amend


Jerem y,

T hankyou foryourresponse. P rovidingyou w ithafinalsecond am ended com plaintw illnotbefeasibleasw eare
w orkingtofinalizeitforfilingtoday. Asacourtesy,lastw eekw eprovidedyou w itharedlinedversionreflectingthe
substantivechangesfrom theAm ended Com plaintand yesterday Iconfirm ed thecoursew ew ould bepursuing
regardingtheareasIpreviously inform edyou w erestillundecided. W ebelievethatyou easily should beableto tell
w hichallegationsrelatetoscootersw ithinredlinethatw esenttoyou,so itisunnecessary toincludeinternalcitations
relatingbacktothoseallegationsfrom theCounts.

Also,becauseL yfthasnotyetresponded toany discovery requestsand R ideAppagreed to anextensionofL yft’s
discovery responses,L yftw illinnow ay beprejudicedby theproposed am endm ent.

R egardingtheinfringem entcontentions,w edisagreethatw ehavenotcom pliedw ithourobligations. T hejointcase
m anagem entstatem entalsoincluded areferencetoservinginitialdisclosures,butthoselikew isehad already been
exchanged and did notneed tobere-served inouropinion. W henw eservedourinfringem entcontentionslast
N ovem ber,w eproduced thefilehistory. W ehaveasm allsupplem entalproductionw hichw ew illbem akinginthenext
few days. Giventhatw ebelievetheCourtw illgrantR ideAppleavetoam endtheAm ended Com plaint,itm akessenseto
fully supplem entourinfringem entcontentionsafterthenew ly-asserted patentclaim sandthecountsregardingscooters
areform ally inthecase.

W edo notbelievefurtherm eet-and-conferdiscussionsarenecessary atthispointasL yftdoesnotseem inclined to
stipulatetotheS AC. Ifyou dow anttodiscusstheseissuesfurtherIam availabletoday foratelephoneconferenceuntil
around 1:00 p.m .P DT . Afterthatpoint,givenourfilingdeadline,w ew illoperateundertheassum ptionthatyou intend
toopposethem otiontoam end thecom plaintand proceed accordingly.

R egards,

P aul




From :jerem y.taylor@ bakerbotts.com [m ailto:jerem y.taylor@ bakerbotts.com ]
S ent:W ednesday,April10,2019 1:19 P M
T o:P aulG.W illiam s<P W illiam s@ kasow itz.com >;betsy.boggs@ bakerbotts.com
Cc:Jeffrey J.T oney <JT oney@ kasow itz.com >;R alphE.Gaskins<R Gaskins@ kasow itz.com >;N ekitaA.W ashington
<N W ashington@ kasow itz.com >;JackieL .T oney <JAT oney@ kasow itz.com >;Andrew R .Kurland
<AKurland@ kasow itz.com >;L ynR .Agre<L Agre@ kasow itz.com >;M argaretZiem ianek<M Ziem ianek@ kasow itz.com >
S ubject:R E:R ideApp/L yft-M otiontoAm end

P aul,

                                                          1
                 Case 4:18-cv-07152-JST Document 77-2 Filed 04/10/19 Page 3 of 5
T hankyou foryourem ail. U nlessw eareabletoreview thefinalam ended com plaint,w ecannotconfirm w hetherornot
L yftw illopposeit. T hepreviously-providedversionlacked inform ationabouthow scooterfunctionality allegedly
correspondsto boththepreviously-assertedclaim s2,3,and6 and thenot-yet-assertedclaim s1,4,and 5. Insteadof
propercitations,theredlineyou provided sim ply lists“See P aragraphs___” afterallallegationsconcerning
scooters. W ithoutthisinform ation,itisnotpossibletofully analyzeR ideApp’sam endedcom plainttodeterm ine
w hetherornotL yftopposesit.

W ithrespecttotheinfringem entcontentions,R ideApp’sS DN Y contentionsserved onN ovem ber5,2018 donotcom ply
w ithN .D.Cal.P atentL ocalR ule(P L R )3-1,and R ideApphasnotprovided theaccom panyingproductionrequired under
P L R 3-2. T heschedulesproposed by bothpartiesintheJointCaseM anagem entS tatem entw hichtheCourtadopted at
theCaseM anagem entConference,requiredR ideApptoprovideN .D.Cal.infringem entcontentions(incom pliancew ith
P L R 3-1)and toprovidetheaccom panyingdocum entproduction(pursuanttoP L R 3-2)onApril3,2019. T onow suggest
thatR ideAppneed notprovideinfringem entcontentionsthatcom ply w ithP L R 3-1 untiltw ow eeksafterR ideAppfilesits
second am ended com plaintm akesthecurrentcasescheduleunw orkableasallthecalendared datesw erecalculated
based onproperserviceofR ideApp’sinfringem entcontentionsand accom panyingdocum entproductiononApril
3. S inceR ideApphasnotcom plied w itheitherdeadline,intheeventtheCourtallow sR ideApptolatercom ply w ithP L R s
3-1 and3-2,anew casecalendarw illberequired.

T o helpresolvetheseissues,Ithinkam eetand conferw ould behelpful. I’m tiedupinadepositionform uchoftoday,
butcould talkm id/lateafternoonifthatw orksforyou. Alternatively,I’m freetotalklaterinthew eek. P leaseletm e
know w henyou areavailabletom eetand conferontheseissues.

T hanks,
Jerem y


Jeremy J. Taylor | Baker Botts L.L.P.
office 415.291.6202 | mobile 510.688.0999


From :P aulG.W illiam s<P W illiam s@ kasow itz.com >
S ent:T uesday,April9,2019 5:09 P M
T o:T aylor,Jerem y <jerem y.taylor@ bakerbotts.com >;Boggs,Betsy <betsy.boggs@ bakerbotts.com >
Cc:Jeffrey J.T oney <JT oney@ kasow itz.com >;R alphE.Gaskins<R Gaskins@ kasow itz.com >;N ekitaA.W ashington
<N W ashington@ kasow itz.com >;JackieL .T oney <JAT oney@ kasow itz.com >;Andrew R .Kurland
<AKurland@ kasow itz.com >;L ynR .Agre<L Agre@ kasow itz.com >;M argaretZiem ianek<M Ziem ianek@ kasow itz.com >
S ubject:R E:R ideApp/L yft-M otiontoAm end

Jerem y,

T heproposed S econd Am ended Com plaint(“S AC”)isnotyetinitsfinalform andw edo notanticipatesendinganother
draftto you beforefilingit. W ecanconfirm thatR ideApphasdecided toadd Countsregardingpatentclaim s1,4 and5
addressingL yft’sbikeshareand scootersharingproductsand services– asshow nintheredlinethatw esenttoyou. T he
only othersignificantchangesfrom theredlinethatw esentto you isthatw earerem ovingallclaim sforinjunctiverelief
from eachcount.

R egardingyourassertionbelow aboutinfringem entcontentions,w eserved infringem entcontentionsonL yfton
N ovem ber5,2018 beforethecasew astransferred. Asyou recognizebelow inyourstatem entaboutexpandingthe
casebeyond thoseinfringem entcontentions,L yftisfully aw areofR ideApp’scontentionsregardingL yft’srideshareand
bikeshareactivities. W eproposeservingsupplem entalcontentionsthatw illaddressL yft’sscootersharingactivities,as
w ellasaddressingthenew ly asserted patentclaim s,w ithintw o w eeksofthedatetheS AC isfiled.



                                                         2
                     Case 4:18-cv-07152-JST Document 77-2 Filed 04/10/19 Page 4 of 5
P leaseletusknow by noonP acifictim etom orrow w hetherL yftw illstipulatetothefilingoftheS AC sothatw ehave
tim etofilethem otiontoam endorstipulationtom orrow inconjunctionw ithourbriefopposingL yft’s12(c)m otion. If
w ehavenotheard from you by thenw ew illassum ethatL yftplanstoopposetheam endm entasyou indicated below .

T hankyou,

P aul




From :jerem y.taylor@ bakerbotts.com [m ailto:jerem y.taylor@ bakerbotts.com ]
S ent:M onday,April8,2019 7:13 P M
T o:P aulG.W illiam s<P W illiam s@ kasow itz.com >;betsy.boggs@ bakerbotts.com
Cc:Jeffrey J.T oney <JT oney@ kasow itz.com >;R alphE.Gaskins<R Gaskins@ kasow itz.com >;N ekitaA.W ashington
<N W ashington@ kasow itz.com >;JackieL .T oney <JAT oney@ kasow itz.com >;Andrew R .Kurland
<AKurland@ kasow itz.com >
S ubject:R E:R ideApp/L yft-M otiontoAm end

**ExternalEm ail**

P aul,
T hankyou fortheredlinedam endedcom plaint. S inceitisstillindraftform andyou areaw aitingclientapproval,please
providethefinalversionw henitisready,and w ecanconfirm w hetherL yftopposestheam endm ent.
R elatedly,w edid notreceiveany infringem entcontentionsfrom R ideApppursuanttoP atentL ocalR ule3-1. Asaresult,
L yftw illlikely opposeany am endm entthatseekstoend runtheP atentL ocalR ulesorexpandthecasebeyond that
disclosed inR ideApp’sP atentL ocalR ule3-1 infringem entcontentions.
I’m availabletodiscusslaterthisw eekifitw ould behelpful.
T hanks,
Jerem y


Jeremy J. Taylor | Baker Botts L.L.P.
office 415.291.6202 | mobile 510.688.0999


From :P aulG.W illiam s<P W illiam s@ kasow itz.com >
S ent:Friday,April5,2019 2:37 P M
T o:T aylor,Jerem y <jerem y.taylor@ bakerbotts.com >;Boggs,Betsy <betsy.boggs@ bakerbotts.com >
Cc:Jeffrey J.T oney <JT oney@ kasow itz.com >;R alphE.Gaskins<R Gaskins@ kasow itz.com >;N ekitaA.W ashington
<N W ashington@ kasow itz.com >;JackieL .T oney <JAT oney@ kasow itz.com >;Andrew R .Kurland
<AKurland@ kasow itz.com >
S ubject:R ideApp/L yft-M otiontoAm end

DearJerem y,

AsItold you acoupledaysago,R ideAppintendstoam end itscom plaint. P ursuanttoyourrequest,pleasefind attached
aredlinecom parisonbetw eentheproposed S econdAm ended Com plaintand theAm ended Com plaintfiled inS .D.N .Y.

Asw ediscussed,theproposed S econd Am ended Com plaintchangesthebikeshareallegationsto reflecttherem ovalof
M otivateasaparty and addsallegationsand claim sregardingL yft’snew scootersharebusiness. Italsoreflects
inform ationrevealed inL yft’sForm S -1 filedlastm onthinpreparationforitsIP O . AsIm entioned,w earecurrently
planningtoadd patentclaim s1,4 and5 w ithrespecttoL yft’sbikeshareandscootersharebusiness,althoughw estill
                                                         3
                      Case 4:18-cv-07152-JST Document 77-2 Filed 04/10/19 Page 5 of 5
areaw aitingfinalclientapproval. Becausetheproposed S econd Am ended Com plaintisnotinitsfinalform ,w ehavenot
yetadded alloftheinternalparagraphcitationsand w em ay changetheorderoftheCountsto putthem inclaim order
(thecountsregardingthenew claim scurrently arelocated aftertheoriginalcounts).

W ebelievetheproposed am endm entistim ely inlightof(1)JudgeT igar’sstatem entduringtheinitialconferencethat
hefreely w ould allow am endm entofthepleadings,(2)theearly stageofthecase(e.g.,L yfthasnotyetresponded to
discovery requests),(3)theinform ationfiled by L yftinconnectionw ithitsIP O lastm onth,and(4)therecentclosing
regardingM otivateandthelaunchofL yft’sscootersharingbusiness.

P leaseletusknow by nolaterthanM onday CO B w hetherL yftw illstipulateto R ideAppam endingitscom plaintor
w hetherw eneedtom oveforleaveto am end.

T hankyou,

P aul


Paul G. Williams
Kasowitz Benson Torres LLP
1349 West Peachtree Street, N.W.
Suite 1500
Atlanta, Georgia 30309
Tel. (404) 260-6102
Fax. (404) 393-9752
PWilliams@kasowitz.com

This e-mail and any files transmitted with it are confidential and may be subject to the attorney-client privilege. Use or disclosure of this e-mail or any
such files by anyone other than a designated addressee is unauthorized. If you are not an intended recipient, please notify the sender by e-mail and
delete this e-mail without making a copy.




Confidentiality Notice:

The information contained in this email and any attachments is intended only for the recipient[s] listed above and may be privileged
and confidential. Any dissemination, copying, or use of or reliance upon such information by or to anyone other than the recipient[s]
listed above is prohibited. If you have received this message in error, please notify the sender immediately at the email address
above and destroy any and all copies of this message.




                                                                              4
